Citation Nr: 0816575	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  04-16 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the migraine headaches disability prior to November 27, 2006.

2.  Entitlement to an evaluation in excess of 30 percent for 
the migraine headaches disability beginning November 27, 
2006.

3.  Entitlement to an evaluation in excess of 10 percent for 
the cervical spine disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
the dorsal (thoracic) spine disability.

5.  Entitlement to an evaluation in excess of 10 percent for 
the lumbar spine disability.

6.  Entitlement to an increased (compensable) evaluation for 
the right wrist carpal tunnel syndrome disability.

7.  Entitlement to an evaluation in excess of 10 percent for 
the left wrist carpal tunnel syndrome disability.

8.  Entitlement to an evaluation in excess of 10 percent for 
the right knee disability.

9.  Entitlement to an evaluation in excess of 10 percent for 
the left knee disability.

10.  Entitlement to an evaluation in excess of 10 percent for 
the left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from September 1978 to 
September 1998.  This case originally came before the Board 
of Veterans' Appeals (Board) on appeal from an August 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.

In November 2005, a videoconference hearing was held between 
the Columbia RO and the Board in Washington, DC before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  The Board subsequently remanded the case for 
additional development in February 2006.  The case has now 
been returned to the Board for appellate review.

While the case was in appellate status, the appellant's 
disability evaluation for the migraine headaches disability 
was increased from 10 to 30 percent, effective from November 
27, 2006.  However, it is presumed that the appellant is 
seeking the maximum benefit allowed by law and regulation for 
that disability, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because 
the increase in the evaluation of the headache disability 
does not represent the maximum rating available for the 
condition, the appellant's claim remains in appellate status, 
and the Board has identified the claim as separate issues as 
stated on the title page.

The migraine headache issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout this appeal, the appellant's cervical spine 
disability has not been productive of ankylosis or moderate 
limitation of motion of the cervical spine, nor has it 
resulted in limitation of forward flexion between 15 and 70 
degrees or a combined range of motion of the cervical spine 
less than or equal to 120 degrees.

2.  The appellant's dorsal/thoracic spine disability has not 
been productive of dorsal spine ankylosis.

3.  Throughout this appeal, the appellant's low back 
disability has not been productive of ankylosis, moderate 
limitation of motion or listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion; this disability has not 
been manifested by muscle spasms on extreme forward bending 
or loss of lateral spine motion.

4.  Throughout this appeal, the appellant's low back 
disability has not been manifested by ankylosis of the 
thoracolumbar spine nor has he demonstrated forward flexion 
limited to 60 degrees or a combined range of motion of the 
thoracolumbar spine limited to 120 degrees.

5.  Throughout the course of this appeal, the appellant's 
cervical spine, dorsal spine and lumbar spine disabilities 
have not been productive of any intervertebral disc 
pathology.

6.  Throughout the course of this appeal, the appellant's 
cervical spine, dorsal spine and lumbar spine disabilities 
have not been productive of neurologic impairment of any 
extremity that resulted in disability analogous to mild 
incomplete paralysis of any nerve.

7.  The appellant is left handed.

8.  At no time during the course of this appeal has the 
appellant's right carpal tunnel syndrome disability been 
manifested by more than mild incomplete paralysis of the 
median nerve.

9.  At no time during the course of this appeal has the 
appellant's left carpal tunnel syndrome disability been 
manifested by more than mild incomplete paralysis of the 
median nerve.

10.  There is no clinical evidence of ankylosis of either 
knee or of recurrent subluxation in either knee; the 
appellant's knee range of motion is from zero to 120 degrees 
in each knee with pain on use.

11.  There is no clinical evidence of lateral instability in 
either knee or the left ankle.

12.  Throughout the course of this appeal, the appellant's 
left ankle disability has been productive of impairment 
compatible with no more than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the appellant's cervical spine disability have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5287, 5290, 5293 (2002); Diagnostic Code 5293 
(2003); Diagnostic Codes 5235-5242 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for the appellant's dorsal spine disability have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5288, 5291, 5293 (2002); Diagnostic Code 5293 
(2003); Diagnostic Codes 5235-5242 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for the appellant's lumbar spine disability have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5289, 5292, 5293, 5295 (2002); Diagnostic Code 
5293 (2003); 38 C.F.R. §§ 5235-5243 (2007).

4.  The criteria for an evaluation in excess of 10 percent 
have not been met for the right (minor) carpal tunnel 
syndrome disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.124a, 
Diagnostic Code 8515 (2007).

5.  The criteria for an evaluation in excess of 10 percent 
have not been met for the left (major) carpal tunnel syndrome 
disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.124a, 
Diagnostic Code 8515 (2007).

6.  The criteria for an evaluation in excess of 10 percent 
for the right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5055, 5256, 5258, 5259, 5260, 5261 (2007).

7.  The criteria for an evaluation in excess of 10 percent 
for the left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5256, 5258, 5259, 5260, 5261 (2007).

8.  The criteria for an evaluation in excess of 10 percent 
have not been met for the left ankle disability.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.20, 4.40, 4.45, 4.55, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003, 5010, 5256-5363 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The appellant was notified that medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
claimed disability was needed by correspondence dated in 
March 2003 (prior to the initial AOJ decision in this 
matter).  That document informed the appellant of VA's duty 
to assist and what kinds of evidence the RO would help 
obtain.  The letter informed the appellant of what sorts of 
evidence could substantiate his increased rating claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was essentially asked to submit 
evidence and/or information in his possession to the AOJ.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in June 2006.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was provided 
with such notice in the March 2003 VA letter.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Adequate notice of this element was not provided to the 
appellant.  See Vazquez-Flores, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that any notice error(s), such 
as the provision of notice regarding Diagnostic Codes for the 
various increased rating claims after the August 2003 
decision by the AOJ, did not affect the essential fairness of 
the adjudication because the appellant could be expected to 
understand what was needed to establish an increased rating 
for each of his claimed disabilities from the various notice 
letters sent to him by the RO and from the Statement of the 
Case (SOC) and the Supplemental Statements of the Case 
(SSOCs).  In particular, the March 2003 letter informed the 
appellant of the need to submit evidence that his disability 
had increased in severity; that he should submit medical 
evidence; that he could submit statements from individuals 
who could describe the manner in which the disability had 
become worse; that he should inform the RO about treatment at 
VA facilities; that he could submit his own statement about 
his condition; and that he should submit all pertinent 
evidence in his possession.  The appellant was informed of 
the Diagnostic Code requirements for increased ratings in the 
rating decision and in the SOC and the SSOCs.  The June 2006 
VA letter informed the appellant that ratings from zero to 
100 percent are assigned to disabilities and provided 
additional examples of pertinent evidence he could submit.  
Furthermore, the appellant testified at his November 2005 
videoconference hearing that he was aware that he had to meet 
certain criteria based on the Diagnostic Codes under which he 
had been evaluated.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed for his increased rating claims.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing and content of notice.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA outpatient medical records have been 
associated with the claims file.  The appellant was afforded 
three VA examinations and a Board videoconference hearing.  
The appellant was informed about the kind of evidence that 
was required and the kinds of assistance that VA would 
provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available relevant treatment records that he 
wanted the RO to obtain for him that were not obtained.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations for his claimed 
disabilities, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims decided below.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant maintains that he is entitled to evaluations 
for his service-connected disabilities that are higher than 
those currently assigned.  He testified at his November 2005 
videoconference hearing that he constantly experienced back 
spasms and tightness.  He said that he was having problems 
with his wrist and that he would get swelling all the time.  
The appellant testified that his knees had been aching and 
that he supposedly had a bone chip in his ankle.  He further 
stated that the pain medication he took for his service-
connected disabilities was hampering his ability to work.

I.  Medical evidence

The appellant underwent a VA medical examination in July 
2003; he complained of pain in his neck and his low back; 
this pain was without radiation, paresthesias or weakness of 
his extremities.  The appellant complained of swelling of 
both of his hands, numbness of his left forearm and hand in 
the thumb and forefinger and tingling in the thumb and 
forefinger of his right hand.  He also complained of swelling 
in his right wrist.  The appellant reported that his knees 
were constantly sore and he said that he experienced 
stiffness that decreased his ability to flex his knees.  The 
appellant complained of ankle pain.  

On physical examination, the appellant exhibited cervical 
spine ranges of motion that included 45 degrees of flexion, 
20 degrees of extension, and 30 degrees of right and left 
lateral bending.  This motion was accomplished with pain, but 
there was no crepitus.  The examiner stated that the 
appellant had a normal neck examination except for minimal 
impairment of his range of motion.

On physical examination the appellant demonstrated 75 degrees 
of flexion of the lumbar spine, as well as 20 degrees of 
extension and 30 degrees of right and left lateral bending; 
this motion was accomplished with pain.  The examiner 
described the results of the appellant's straight leg raises 
as inconsistent results that were nonphysiologic.  The 
examiner noted that the appellant had a normal low back 
examination but with complaints of pain that were consistent 
with chronic lumbosacral strain.  

On physical examination, the appellant demonstrated a 
positive Phalen test on each hand that was unrelated to his 
median nerve/carpal tunnel issues.  The Tinel test was 
negative in each hand, as was the thumb pressure test.  There 
was no discernable swelling or deformity or erythema in 
either hand.  The examiner stated that the appellant had had 
a normal examination of the right wrist without symptoms or 
signs compatible with full recovery from carpal tunnel 
syndrome.  The examiner also noted a normal examination on 
the left.

On physical examination, the appellant exhibited zero to 140 
degrees of knee range of motion.  Both knees were described 
as fully normal without swelling, erythema or deformity.  The 
examiner said that both knee joints were fully stable in all 
planes and that knee motion was accomplished without any 
crepitus.  The examiner concluded that the appellant had a 
normal examination of both knees.

On physical examination, there was no swelling, edema or 
deformity of the left ankle.  The ankle had full stability.  
The appellant demonstrated 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  The examiner stated that the 
appellant had had a normal left ankle examination.

Review of the appellant's VA treatment records dated between 
April 2002 and September 2006 reveals that the appellant was 
not in receipt of any extensive treatment other than pain 
medication for his claimed disabilities.  In May 2005, he 
underwent a pain consultation for complaints of bilateral 
shoulder pain.  He also complained of pain in his lower back, 
both knees and his left ankle.  In September 2005, the 
appellant complained of constant pain in his mid back and in 
both of his knees.  He said the pain did not radiate.  He 
described the pain as continuous and as aching and sharp.  
The appellant also complained of pain in his right elbow and 
forearm, although he said his most pressing problem was his 
low back and leg pain.  On physical examination, some loss of 
the range of motion of the back was noted.  A November 2005 
mental health clinic note indicates that the appellant was 
encouraged to continue working.  In August 2006, the 
appellant complained of neck pain, mid back pain, shoulder 
pain, elbow pain, low back pain and pain in his feet.  His 
back and neurology examinations were noted to be normal.  In 
August 2006, the appellant again complained of stiffness and 
soreness in both knees, as well as lower back pain.

The appellant underwent a VA medical (neurology) examination 
in November 2006; the examiner reviewed the claims file.  The 
appellant complained of pain and numbness in his left 
hand/arm, as well as mild numbness in his right hand.  He 
also complained of diminished dexterity with the left being 
worse than the right.  The appellant complained of chronic 
neck and low back pain.  He reported that he took pain 
medications.  The examiner noted that the appellant was left-
hand dominant.  

Radiographic examination revealed an unremarkable cervical 
spine; an unremarkable thoracic spine; an unremarkable lumbar 
spine; a negative left wrist; unremarkable bilateral knees; 
and left malleolar spurring with left heel spurring.  On 
physical examination, the appellant's neck was supple.  Motor 
testing revealed normal bulk, strength and tome of the 
appellant's muscles.  He had normal fine motor movements.  
The appellant's gait and station were normal.  The examiner 
rendered a clinical impression of status post left carpal 
tunnel and cubital tunnel decompression with residual pain 
and paresthesias.  The examiner also stated that there were 
no objective abnormalities indicative of median or ulnar 
dysfunction.  The examiner also rendered a clinical 
impression of chronic spine pain and stated that there were 
no objective abnormalities indicative of radiculopathy or 
myelopathy.

The appellant underwent a VA medical examination in December 
2006; the examiner reviewed the claims file.  The appellant 
reported his use of pain medication.  He complained of low 
back pain.  He denied bladder and bowel incontinence.  He 
reported experiencing flare every one to two days for several 
hours with no additional restrictions on his activities.  He 
also complained of pain every day in his thoracic spine.  He 
said he had more stiffness than pain and he also said that he 
had not had any physician-directed bedrest.  The appellant 
also complained of cervical spine pain with stiffness more 
than pain every other day and with tightness every day.  He 
denied radiation of his symptoms.  The appellant reported 
some numbness and weakness in both arms, left worse than the 
right.  He said that these caused no activity restriction, 
job restrictions or flares.  The appellant also reported that 
his left hand and wrist swelled and tingled in the first, 
second and third digits.  He said that he had pain in his 
wrist and that his hands would lock on him.  The appellant 
complained of pain on the right radial wrist with tingling in 
the first and second fingers.  He reported no related 
restrictions of his activities or his job and said there were 
no flares.  The appellant further complained of right knee 
pain all day every day.  He said that the knee swelled and 
locked, but did not buckle.  He said that he was unable to 
run.  He denied job restrictions or flares.  The examiner 
stated that the appellant's left knee was the same as the 
right, but without the locking.  The appellant complained of 
left ankle pain every day with popping.  He said that the 
ankle swelled.  

On physical examination, the appellant walked without a limp.  
He did not use any assistive devices.  The appellant had some 
left upper lumbar paravertebral spasm with tenderness.  The 
appellant's spine had normal curvature.  The appellant 
demonstrated 85 degrees of lumbar forward flexion; 20 degrees 
of extension; 85 degrees of right rotation; 70 degrees of 
left rotation; and 35 degrees of right and left lateral 
bending.  The motion was accomplished with pain.  There was 
no tenderness or spasms of the cervical spine.  The appellant 
exhibited 45 degrees of forward flexion of the cervical 
spine; 35 degrees of extension; 10 degrees of right lateral 
bending; 15 degrees of left lateral bending; and 70 degrees 
of right and left rotation.  The appellant had normal 
sensation in his upper extremities.  Motor strength testing 
was 5/5 in each wrist.  The left wrist had a five centimeter 
(cm) well healed surgical scar.  The appellant demonstrated 
70 degrees of flexion in each wrist, as well as 15 degrees of 
radial deviation.  He had 45 degrees of ulnar deviation on 
the right and 25 degrees on the left.  Tinel's test, Phalen's 
test, the reverse Phalen's test and the medial nerve 
compression test were all negative on the right.  He had a 
positive Phalen's test on the left with tingling of the first 
and second digit and dorsum of the palm.  On examination of 
the appellant's knees, neither knee had any instability, 
tenderness or warmth.  There was minimal crepitus 
bilaterally.  The appellant exhibited range of motion of each 
knee from zero to 120 degrees, with pain.  Motor strength in 
the left ankle was 5/5; there was no palpable edema.  The 
appellant could dorsiflex the left ankle from zero to 25 
degrees; plantar flexion was from zero to 40 degrees.  The 
appellant had good eversion and inversion of the left ankle.  
He had pain with motion.

II.  Analysis

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether they were raised by the appellant or 
not, as well as the entire history of the veteran's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

A.  Spine

The record indicates that the appellant's cervical, dorsal 
and lumbar spine symptoms have remained relatively constant 
throughout the rating period, and do not warrant the 
assignment of a disability evaluation greater than the 
respective 10 percent evaluations currently assigned.  

The regulations used to evaluate diseases and injuries of the 
spine have changed since the appellant submitted his claims 
in February 2003.  These changes became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004))).

The applicable regulations in effect at the time of the 
appellant's claim in February 2003 contained a number of 
Diagnostic Codes relating to the cervical spine.  A 30 
percent evaluation was warranted for favorable ankylosis of 
the cervical spine and a 40 percent evaluation was warranted 
for unfavorable ankylosis of the cervical spine.  Diagnostic 
Code 5287.  38 C.F.R. § 4.71a (2002).  

Slight limitation of motion of the cervical spine warranted a 
10 percent evaluation, while moderate limitation of motion 
warranted a 20 percent evaluation and severe limitation of 
motion of the cervical spine was rated as 30 percent 
disabling under Diagnostic Code 5290.  

A 10 percent evaluation was warranted for mild intervertebral 
disc syndrome and a 20 percent evaluation was warranted for 
moderate intervertebral disc syndrome with recurring attacks 
under Diagnostic Code 5293.  38 C.F.R. § 4.71a (2002).

Since February 2003, the appellant's cervical spine 
disability has been manifested by normal strength, a slightly 
decreased range of motion, no radiation of symptoms, pain and 
no radiographic evidence of significant degenerative changes.  
There is no medical evidence of ankylosis of the cervical 
spine, moderate limitation of motion of the cervical spine or 
occasional incapacitating exacerbations.  No objective 
abnormalities indicative of intervertebral disc syndrome have 
been noted in the medical evidence of record.  The orthopedic 
findings of record would therefore warrant a 10 percent 
evaluation under Diagnostic Codes 5003 or 5290, but not more.

In February 2003, limitation of motion of the dorsal spine 
was rated a maximum of 10 percent when it was moderate or 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (prior to 
September 26, 2003).  It should be noted that "thoracic 
spine" and "dorsal spine" are synonymous.  See Reiber v. 
Brown, 7 Vet. App. 513, 515 (1995).  The appellant has 
already been assigned the maximum 10 percent under this code.  
In addition, Diagnostic Code 5288 is not for application 
because no ankylosis of any kind has been clinically 
demonstrated in the appellant's dorsal spine.  

In February 2003, slight limitation of motion of the lumbar 
spine was rated 10 percent disabling and a 20 percent 
evaluation was warranted for moderate limitation of motion of 
the lumbar spine under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  Under Diagnostic Code 5295, a 10 percent 
evaluation was warranted for a lumbosacral strain where there 
was characteristic pain on motion.  A 20 percent evaluation 
was warranted for a lumbosacral strain when there was muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  Id.

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  A 
40 percent evaluation was warranted for a severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion 
under Diagnostic Code 5295.

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2002).

Since February 2003, the appellant's lumbar spine disability 
has been manifested by a negative straight leg raises, normal 
strength, a slightly decreased range of motion, tenderness to 
palpation, paraspinous muscle spasm, pain and no radiographic 
evidence of significant degenerative changes.  There was no 
medical evidence of ankylosis of the lumbar spine, moderate 
limitation of motion of the lumbar spine or occasional 
incapacitating exacerbations.  Such orthopedic findings would 
therefore warrant a 10 percent evaluation under Diagnostic 
Codes 5003, 5292 or 5295, but not more.  

The enumerated criteria for back disabilities set forth in 
VA's Schedule were changed, effective September 26, 2003.  68 
Fed. Reg. 51,454 (August 27, 2003).  (The appellant was 
notified of these new criteria in the July 2007 Supplemental 
Statement of the Case).  This change revised the spine 
criteria to "ensure that it uses current medical terminology 
and unambiguous criteria, and [to ensure] that it reflects 
medical advances that have occurred since the last review."  
It addition to renumbering the Diagnostic Codes, it also 
provides a new "General Rating Formula for Diseases and 
Injuries of the Spine," under which it is contemplated that 
all spine disabilities will be evaluated.  (Intervertebral 
disc syndrome will be rated under the general rating formula 
for the spine or under a formula for disc syndrome based on 
incapacitating episodes.)  Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  With or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following apply: a 10 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or 
combined ranged of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2). 

An evaluation for the cervical spine in excess of 10 percent 
is not appropriate pursuant to the current rating criteria 
because the clinical evidence of record does not show overall 
limitation of motion of the cervical spine that is not 
greater than 170 degrees.  Likewise, the clinical evidence of 
record does not demonstrate that the appellant's cervical 
spine motion is restricted to less than or equal to 30 
degrees of forward flexion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243.  In the absence of further limitation of 
motion as enumerated above or ankylosis of the cervical 
portion of the spine, an evaluation in excess of 10 percent 
is not warranted.

An evaluation for the appellant's thoracolumbar spine 
disability in excess of 10 percent is not appropriate 
pursuant to the current rating criteria because the clinical 
evidence of record does not show overall limitation of motion 
of the thoracolumbar spine that is less than 120 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  
Specifically, while the medical evidence of record shows that 
the appellant's range of thoracolumbar spine motion is 
restricted, the restriction of his range of motion is not 
commensurate with the next higher rating.  In the absence of 
further limitation of motion as enumerated above or ankylosis 
of any portion of the spine, an evaluation in excess of 10 
percent is not warranted.

Additionally, the medical evidence does not show that the 
appellant's service-connected cervical, thoracic/dorsal or 
lumbar spine disabilities cause any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment in order to warrant a separate 
rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
Note (1).  The clinical evidence of record includes no 
findings of any neurological deficits emanating from any 
portion of the spine.  The clinical evidence of record does 
not show that the appellant's service-connected spinal 
disabilities include any objective neurologic abnormalities.

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
his subjective complaints of worsening pain, and objective 
medical evidence has indicated that the appellant sought 
treatment for his spinal pain.  Examining the evidence 
summarized above, and giving due consideration to the 
provisions under 38 C.F.R. § 4.59, as well as due 
consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 
4.40, the medical evidence of record shows that the 
appellant's orthopedic spinal symptomatology does not 
approximate the schedular criteria for an evaluation of 20 
percent for any segment.  The pain and functional limitations 
caused by the three spine disorders are contemplated in the 
evaluation for the orthopedic symptomatology of the spinal 
segments that is represented by the three current 10 percent 
ratings. 

The Board has also considered rating the appellant's service-
connected spinal disabilities under a different or additional 
Diagnostic Code.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Were additional ratings to be assigned, such action would 
violate the provisions of 38 C.F.R. § 4.14, which prohibit 
the pyramiding.  The codes in question all contemplate 
limitations due to pain, orthopedic and neurologic, of the 
neck, dorsal spine and low back.  There is no "entirely 
different function" affected by neurologic versus orthopedic 
findings that would warrant a separate evaluation for any 
segment of the spine.  See 38 C.F.R. § 4.55; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The pain and functional 
limitations caused by the spinal disorders are contemplated 
in the three 10 percent ratings that have been assigned.  
Thus, 38 C.F.R. § 4.40, et seq. do not provide basis for the 
assigning of a separate disability rating for any one of the 
spinal segments.

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
since the preponderance of the evidence is against each one 
of the appellant's three spinal claims, the benefit-of-the-
doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

B.  Carpal tunnel

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  
38 C.F.R. § 4.69.  It was noted in the December 2006 VA 
examination report that the appellant is left-handed.  Thus, 
the rating for the left hand is to be made on the basis of 
the left upper extremity being the major extremity and the 
right upper extremity the minor extremity.

Mild incomplete paralysis, neuritis or neuralgia of the 
median nerve of the major or minor extremity warrants a 10 
percent evaluation.  38 C.F.R. § 4.124, Diagnostic Codes 
8515, 8615 and 8715.  A 30 percent evaluation is warranted 
for moderate incomplete paralysis of the median nerve of the 
major upper extremity, while a 20 percent evaluation is 
assigned for the minor extremity.  A 50 percent evaluation 
for the major extremity requires severe incomplete paralysis; 
in the minor extremity, such moderate incomplete paralysis is 
assigned a 40 percent evaluation.  38 C.F.R. § 4.124a, Code 
8515.  The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates impairment of function of 
a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  38 C.F.R. 
§ 4.124a, Note.  The clinical evidence of record demonstrates 
the existence of decreased sensation of the left and right 
index fingers and second fingers and the RO has assigned a 10 
percent evaluation for the carpal tunnel disability in each 
upper extremity.

However, the Board finds that an evaluation in excess of 10 
percent is not warranted under the criteria of Diagnostic 
Code 8515 for paralysis of the left or right median nerve.  
The objective findings of the July 2003, November 2006, and 
December 2006 VA examinations indicate that the appellant has 
no more than a mild incomplete paralysis of the median nerve 
in either hand.  The appellant demonstrated only a slight 
decrease in sensation.  As such, more than mild incomplete 
paralysis of the median nerve is not demonstrated in either 
hand in light of the appellant's complaints and the clinical 
findings of record.  Therefore, the clinical evidence of 
record supports the assignment of a 10 percent evaluation, 
but not more, for the left and right carpal tunnel syndrome.

In arriving at the above conclusions, the Board has 
considered the history of the appellant's disability, as well 
as the current clinical manifestations and the effect this 
disability may have on the earning capacity of the veteran.  
See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  The nature of the 
original disability has been reviewed, as well as the 
functional impairment that can be attributed to pain and 
weakness.  Nevertheless, the Board has found that an 
increased rating, based on the considerations of the Deluca 
case, is not appropriate for either hand.  See 38 C.F.R. 
§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.

Furthermore, the evidence of record indicates the appellant 
has surgical scarring on the left wrist that is related to 
the service-connected carpal tunnel disability.  However, the 
medical evidence of record contains no clinical notation of 
this scarring as being painful or tender to palpation.  There 
is no clinical indication that there is any loss of any wrist 
or hand function associated with the scar.  

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities.  38 C.F.R. § 4.118 (2003).  The 
Board will consider the appellant's residual scarring under 
Diagnostic Codes 7801 (as amended), 7803, 7804, and 7805.  
Under the revised regulations, Diagnostic Code 7801 provides 
that scars other than head, face, or neck, that are deep or 
that cause limited motion will be rated 10 percent disabling 
if the area exceeds 39 sq. cm.  A 20 percent evaluation will 
be assigned if the area exceeds 77 sq. cm.  If the area 
involved exceeds 465 sq. cm., a 30 percent evaluation will be 
assigned.  A 40 percent disability will be warranted if the 
area exceeds 929 sq. cm.  Moreover, Diagnostic Code 7802 
pertains to scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion.  
Specifically, under Diagnostic Code 7802, a 10 percent rating 
is warranted for an area or areas of 144 square inches (929 
sq. cm.) or greater.  This is the highest rating available 
under this Code.

There is no basis for a compensable rating under the current 
regulations.  First, there is no indication that the scarring 
was poorly nourished or subjected to repeated ulceration; and 
limitation of function of the left hand has been separately 
compensated.  There is no clinical indication that the left 
wrist scarring has resulted in underlying soft tissue damage 
or that the area of the scar exceeds 6 square inches (39 sq. 
cm).  As such, a separate compensable rating is not 
appropriate for the left wrist scar.

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
since the preponderance of the evidence is against each one 
of the appellant's carpal tunnel increased rating claims, the 
benefit-of-the-doubt doctrine is inapplicable.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

C.  Knees

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be assigned a 10 percent evaluation.  
A 20 percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5260, 
flexion limited to 45 degrees is rated as 10 percent 
disabling.  Under Diagnostic Code 5261, extension limited to 
10 degrees is rated as 10 percent disabling.  A 20 percent 
evaluation for limitation of motion of the knee is assigned 
where extension is limited to 15 degrees or flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.

The appellant has not had knee replacement surgery and 
therefore Diagnostic Code 5055 is not for application.

Normal extension of the knee is to zero degrees.  38 C.F.R. 
§ 4.71, Plate II.  Normal flexion is 140 degrees.  Id.  
According to these criteria, the appellant has always 
demonstrated normal extension (zero degrees) in the left knee 
and in the right knee.  The appellant also demonstrated 
normal flexion in the each knee (140 degrees) during the July 
2003 VA examination and 120 degrees thereafter.  

Other factors to consider are the degree of limitation of 
motion that the appellant has, and which is expected during 
flare-ups or with increased use, and the degree of pain he 
has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  In this case, chronic pain was reported 
in each knee.  No muscle atrophy has been demonstrated in 
either leg.  There is no clinical evidence of any muscle 
spasm.  However, crepitus was demonstrated clinically in each 
knee.  The objective medical evidence does show minimal 
crepitus in each knee and complaints of pain and pain on use.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, limitation of motion, crepitation and pain are 
findings that could limit the appellant's functional ability; 
thus the currently assigned evaluation of 10 percent is 
warranted for each knee.  However, the evidence of record 
does not support a rating in excess of 10 percent for the 
right knee disability at any time.  Furthermore, the evidence 
of record does not support a rating in excess of 10 percent 
for the left knee.  

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  

The clinical evidence of record does not contain any findings 
of ligamentous instability of either knee, as reflected in 
the July 2003, and December 2006 VA examination reports.  
Therefore, Diagnostic Code 5257 is not for application.  In 
the absence of such additional and separate disability, a 
separate rating is not in order.  

There is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint.  Nor is there any medical evidence of 
ankylosis in either knee.  Therefore Diagnostic Codes 5258 
and 5256 are not for application.

It is again noted that the continued 10 percent rating for 
the right knee is assigned based on the crepitation and 
complaints of pain that are evidenced.  Similar findings in 
the left knee account for the assigned 10 percent rating on 
that side.  

Based on its review of the relevant evidence in this matter, 
and for the reasons set forth above, it is the decision of 
the Board that the preponderance of the evidence favors 
schedular evaluations of 10 percent and 10 percent, but no 
more, for the right knee disability and for left knee 
disability based on limitation of motion due to pain.

In reaching its conclusions above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, because the preponderance of the evidence is against 
each of the appellant's knee claims, the benefit-of-the-doubt 
doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

D.  Left ankle

The applicable regulations contain a number of provisions 
relating to the ankle joint.  The appellant's ankle 
disability could be evaluated under the criteria for 
ankylosis or limitation of motion of the ankle or for 
malunion or an astragalectomy as specified in Diagnostic 
Codes 5270, 5271, 5272, 5273 and 5274.  The RO has evaluated 
the appellant's left ankle disability 10 percent disabling 
under Diagnostic Code 5271 (Ankle, limitation of motion).  

Under Diagnostic Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with an abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

When there is marked limitation of motion of the ankle, a 20 
percent evaluation may be assigned under Diagnostic Code 
5271.  When there is moderate limitation of motion of the 
ankle, a 10 percent evaluation may be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

Ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position warrants a 20 percent evaluation 
under Diagnostic Code 5272 which also assigns a 10 percent 
evaluation for ankylosis of the subastragalar or tarsal joint 
in a good weight-bearing position.  Malunion of os calcis or 
astragalus with marked deformity warrants a 20 percent 
evaluation under Diagnostic Code 5273 which also assigns a 10 
percent evaluation for such deformity of moderate severity.  
An astragalectomy would result in a 20 percent evaluation 
under Diagnostic Code 5274.

In addition, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is x-ray evidence of 
arthritic changes and some limitation of motion objectively 
confirmed, a 10 percent rating is may be assigned.  38 C.F.R. 
§ 4.71, Diagnostic Codes 5010-5003.

The Board notes that the recent clinical findings do not 
disclose that the appellant has ankylosis of the left ankle.  
As such, Diagnostic Codes 5270 and 5272 are not for 
application in evaluating the left ankle pathology.  The 
appellant has also not undergone an astragalectomy on the 
left ankle and he does not have malunion of the left os 
calcis or astragalus; therefore, Diagnostic Codes 5274 and 
5273 are also not for application.

Overall, the appellant has essentially slight limitation of 
left ankle motion, a normal gait and positive radiographic 
findings.  There is no recent evidence of treatment, although 
he has complained of pain and pain on use.  Taking into 
consideration the provisions of 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995), such 
subjective and objective evidence warrants a finding of not 
more than moderate impairment.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Therefore, the Board can find no basis 
under Diagnostic Code 5271 to grant the appellant an 
increased evaluation without a finding of ankylosis or marked 
limitation of motion of the ankle.  Hence, the evidence 
supports a rating of 10 percent for the left ankle pathology.  
Accordingly, the rating schedule does not provide a basis for 
an increased evaluation for the appellant's left ankle 
disability given the physical findings in this case.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In reaching its conclusion above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, because the preponderance of the evidence is against 
the appellant's left ankle claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

E.  Extraschedular evaluations

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the appellant's 
disabilities may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that any one of the appellant's 
service-connected disabilities addressed above has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that any one of the 
schedular evaluations in this case is inadequate.  As 
discussed above, there are higher ratings available for the 
appellant's various disabilities, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for any one of 
his service-connected disabilities at issue, and he has not 
demonstrated marked interference with employment due to said 
disabilities.  

There is no objective evidence of any symptoms due to any one 
of the service-connected disabilities at issue that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate for anyone of the 
disabilities at issue in this case.  The Board has not found 
any variation in the appellant's symptomatology or clinical 
findings that would warrant the assignment of any staged 
ratings in this case.


ORDER

Evaluations in excess of 10 percent for the cervical spine 
disability, the dorsal spine disability and lumbar spine 
disability are denied.

Evaluations in excess of 10 percent for the right and left 
carpal tunnel disabilities are denied.

Evaluations in excess of 10 percent for the right and left 
knee disabilities are denied.

An evaluation in excess of 10 percent for the left ankle 
disability is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Post-remand, the AMC/RO 
failed to make arrangements with an appropriate VA medical 
facility for the appellant to undergo a period of observation 
and evaluation by a neurologist in order to determine the 
severity of the migraine headaches disability.  No opinion 
was obtained from a neurologist that reconciled the different 
findings relating to the severity and frequency of the 
appellant's headaches found in the record (see, for example, 
report of July 2003 VA orthopedic examination and private 
medical records dated in April and May 2001).

The Court further held that where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Therefore, to ensure 
full compliance with due process requirements, this case is 
REMANDED to the AMC/RO for the following:


1.  The AMC/RO should make arrangements 
with an appropriate VA medical facility 
for the veteran to undergo a period of 
observation and evaluation by a 
neurologist.  The claims file is to be 
provided to the neurologist for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the neurologist must be 
accomplished and all clinical findings 
are to be reported in detail.

The neurologist is to provide a detailed 
review of the veteran's history, current 
complaints, and the nature and extent of 
the headache disability.  

2.  While the appellant is hospitalized, 
the frequency and severity of his 
migraine headaches must be documented.  
The documentation should include 
reference to all objective symptomatology 
that supports any claim that his migraine 
headaches are very frequent, completely 
prostrating, and prolonged so as to cause 
severe economic inadaptability.  
38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The neurologist must attempt to reconcile 
the different findings found in the 
record (see, for example, report of July 
2003 VA orthopedic examination and 
private medical records dated in April 
and May 2001) as to the severity of the 
veteran's headaches.

3.  Upon receipt of any VA examination 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner for corrections or additions.  
See 38 C.F.R. § 4.2.

4.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

5.  To help avoid future remand, the 
AMC/RO must ensure that all requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


